DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement

The information disclosure statement filed on January 15, 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. A copy of NPL A306 has not been submitted.

Specification

The disclosure is objected to because of the following informalities: US Application No. 16/509,651 (paragraph 0001, line 1) is now US Patent 11,123,143; US Pat. No. 8,571,128 (paragraph 0065, line 9) should be -- US Pat. No. 8,571,628 --; US Pat. No. 8,099,200 (paragraph 0088, line 11) should be -- US Pat. No. 8,099,200 --.
Appropriate correction is required.

	Drawings

Figure 15 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. Please see Fig. 15 of parent US 11,123,143.

	Claim Objections

Claim 16 is objected to because of the following informalities: 
- claim 16, “the computer comprising programming configured to cause the computer” (lines 1-2) is wordy and should be – the computer is programmed --.
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 10, and 16, “monitoring, using a reference array attached to a patient, a bone movement caused while the surgical instrument interacts with the patient” (or similar language) is not disclosed by the original disclosure. Parent published application, Kang et al. US 2007/0270685, discloses “[t]hroughout the surgical procedure, the surgical system 10 monitors a position of the bone to detect movement of the bone and makes corresponding adjustments to programs running on the computer 21 and/or the computer 31. For example, the surgical system 10 can adjust a representation (or image) of the bone in response to detected movement of the bone (paragraph 0107, lines 8-14). However, the movement of the bone is not monitored/detected using a reference array/marker attached to a patient.

Note Regarding 35 USC § 101

Pursuant to the 2019 Revised Patent Subject Matter Eligibility Guidance, the following analysis is made:
Under step 1 of the Guidance, the claims fall within a statutory category.
Under step 2A, prong 1, claims 1, 10, and 16 recite an abstract idea of “comparing the force to a force threshold for a surgical procedure” (mathematical concept).
Under step 2A, prong 2, the abstract idea is integrated into a practical application of “providing a signal in response to the force being outside the force threshold”. Further, the claims recite another practical application of “adjusting control of the robotic arm based on the bone movement”.
Thus, claims 1, 10, and 16 and their respective dependent claims 2-9, 11-15, and 17-20 are patent eligible under 35 USC 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Quaid et al. (US 2006/0142657) in view of Glassman et al. (US 5,086,401) and Wahrburg (US 2004/0143243).

Regarding claims 1, 10, and 16, Quaid et al. discloses a method of operating a robotic surgical system (Fig, 1), comprising:
monitoring a bone movement caused while the surgical instrument interacts with the patient (movement of anatomy/bone during surgical procedure, paragraph 0213, lines 1-11); and
adjusting control of the robotic arm based on the bone movement (surgical system 10 adjusts the virtual boundary in response to movement of bone, paragraph 0213, lines 20-22, the surgical system 10 controls the haptic device 30 based on the virtual boundary, paragraph 0109, lines 21-24).

However, Quaid et al. does not disclose
monitoring a force applied at a surgical instrument attached to a robotic arm; 
comparing the force to a force threshold for a surgical procedure;
providing a signal in response to the force being outside the force threshold;

Glassman et al. discloses
monitoring a force applied at a surgical instrument (claim 1, lines 25-27) attached to a robotic arm (Fig. 1); 
comparing the force to a force threshold for a surgical procedure (claim 14);
providing a signal in response to the force being outside the force threshold (indication a force exceeding a first threshold is measured, claim 14, lines 3-4).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide Quaid et al. with comparing a force applied at a surgical instrument to a force threshold for a surgical procedure as disclosed by Glassman et al. for the purpose of preventing exerting excessive force on the patient.

Quaid et al. further does not disclose monitoring, using a reference array attached to a patient, a bone movement caused while the surgical instrument interacts with the patient.

Wahrburg discloses monitoring, using a reference array attached to a patient, a bone movement caused while the surgical instrument interacts with the patient (use tracking markers to monitor bone movement during surgical procedure, paragraph 0003, lines 1-4).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide Quaid et al. with a reference array attached to a patient as disclosed by Wahrburg for the purpose of monitoring bone movement during surgical procedure.

Regarding claim 10, Quaid et al. further discloses a surgical robot system (Fig. 1) comprising:
a robot base (32);
a robotic arm (33) connected to the robot base (32) and having a distal end opposite the robot base (Fig. 2);
a surgical instrument (50) configured to be received at the distal end of the robotic arm (33) (Fig. 2), 
	a tracking system (10).

Quaid et al. does not disclose the tracking system for monitoring, using a reference array attached to a patient, a bone movement caused while the surgical instrument interacts with the patient.

Wahrburg discloses a tracking system (paragraph 0003) for monitoring, using a reference array attached to a patient, a bone movement caused while the surgical instrument interacts with the patient (use tracking markers to monitor bone movement during surgical procedure, paragraph 0003, lines 1-4).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide Quaid et al. with a tracking system and a reference array attached to a patient as disclosed by Wahrburg for the purpose of monitoring bone movement during surgical procedure.

Regarding claims 2 and 17, Quaid et al. discloses adjusting control of the robotic arm comprises causing the surgical instrument to follow the bone movement (surgical system 10 adjusts the virtual boundary in response to movement of bone, paragraph 0213, lines 20-21, the surgical system 10 controls the haptic device 30 based on the virtual boundary, paragraph 0109, lines 21-24, the tool 50 is guided to targets, virtual boundaries, paragraph 0108, lines 19-25).

Regarding claims 3 and 18, Quaid et al. does not disclose providing the signal causes feedback to be provided to a user via the robotic surgical system.

Glassman et al. discloses providing the signal causes feedback to be provided to a user via the robotic surgical system (halt further motion of a surgical tool if a force exceeding a first threshold is measured, claim 14, lines 3-4).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide Quaid et al. with providing feedback to a user via the robotic surgical system as disclosed by Glassman et al. for the purpose of halting further motion of a surgical tool.

Regarding claim 4, Quaid et al. does not disclose monitoring the force applied to the surgical instrument is performed using one or more sensors.

Glassman et al. discloses monitoring the force applied to the surgical instrument is performed using one or more sensors (means for measuring force, claim 1, lines 25-27).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide Quaid et al. with using one or more sensors
as disclosed by Glassman et al. for the purpose of monitoring the force applied to the surgical instrument.

Regarding claim 5, Quaid et al. discloses the surgical instrument is configured with a cutting tip (bone cutting, paragraph 0108, lines 1-3).

Regarding claim 6, Quaid et al. discloses the force is exerted between the surgical instrument and the robotic arm (paragraph 0120, lines 24-25).

Regarding claims 7 and 19, Quaid et al. discloses comprising generating, by the robotic arm, at least a portion of the force applied at the surgical instrument (paragraph 0120, lines 24-25).

Regarding claims 8 and 20, Quaid et al. does not disclose controlling the robotic arm in response to the signal to prevent the robotic arm from generating an excessively high force.

Glassman et al. discloses controlling the robotic arm in response to the signal to prevent the robotic arm from generating an excessively high force (column 7, lines 40-43).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide Quaid et al. with controlling the robotic arm in response to the signal as disclosed by Glassman et al. for the purpose of preventing the robotic arm from generating an excessively high force.

Regarding claim 9, Quaid et al. discloses the force is a haptic wrench (paragraph 0109, lines 24-26).

Regarding claim 11, Quaid et al. discloses a display device configured to display a warning message (paragraph 0215, lines 6-7).

Regarding claim 12, Quaid et al. discloses the surgical instrument is configured for cutting into bone (paragraph 0108, lines 1-3).

Regarding claim 13, Quaid et al. discloses one or more sensors configured to measure a position of a tip of the surgical instrument (paragraph 0148, lines 12-14).

Regarding claim 14, Quaid et al. discloses a display device configured to provide a visualization of a position of the surgical instrument relative to a bone (paragraph 0188, lines 1-7; Fig. 12).

Regarding claim 15, Quaid et al. discloses the surgical instrument is a drill (paragraph 0118, lines 12-14).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Parent references US 11,123,143, 10,350,012, and 9,492,237 claim a surgical robotic system and method and a system and/or method of calibrating same. While US 10,350,012 claims a method for calibrating a surgical device comprising the haptic device comprises force feedback, the parent references do not claim
monitoring a force applied at a surgical instrument attached to a robotic arm; 
comparing the force to a force threshold for a surgical procedure;
providing a signal in response to the force being outside the force threshold;
monitoring, using a reference array attached to a patient, a bone movement caused while the surgical instrument interacts with the patient; and
adjusting control of the robotic arm based on the bone movement.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        August 7, 2022